NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARMANDO ANTONIO MARROQUIN,                      No. 15-16515

                Plaintiff-Appellant,            D.C. No. 4:11-cv-04535-SBA

 v.
                                                MEMORANDUM*
R. BOWMAN, M.D.; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                 Saundra B. Armstrong, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Former California state prisoner Armando Antonio Marroquin appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

claims relating to his medical treatment and subsequent transfer to an Arizona

correctional facility. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (failure to exhaust

administrative remedies); Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004)

(summary judgment). We affirm.

      The district court properly granted summary judgment on Marroquin’s

deliberate indifference claims stemming from his transfer to an Arizona

correctional facility because Marroquin did not properly exhaust all steps of the

grievance process, and he did not show that administrative remedies were

effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(“Proper exhaustion [of administrative remedies] demands compliance with an

agency’s deadlines and other critical procedural rules[.]”); Sapp v. Kimbrell, 623

F.3d 813, 823-24, 826-27 (9th Cir. 2010) (describing limited circumstances where

improper screening renders administrative remedies unavailable or where

exhaustion might otherwise be excused).

      The district court properly granted summary judgment on Marroquin’s

medical deliberate indifference claims because those claims are barred by the

statute of limitations. See Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004)

(explaining that forum state’s personal injury statute of limitations and tolling laws

apply to § 1983 actions and California’s relevant statute of limitations is two

years).

      The district court did not abuse its discretion in denying Marroquin’s Federal


                                          2                                       15-16515
Rule of Civil Procedure 59(e) motion for reconsideration because Marroquin failed

to demonstrate any basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (setting forth standard of review

and grounds for reconsideration under Rule 59(e)).

      The district court did not abuse its discretion in denying Marroquin’s motion

for leave to amend because amendment would be futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      The district court did not abuse its discretion in denying Marroquin’s motion

to appoint counsel because Marroquin did not demonstrate exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth standard of review and requirements for appointment of counsel).

      We reject as meritless Marroquin’s contentions regarding the district court’s

failure to provide him with notice as required under Rand v. Rowland, 154 F.3d

952, 959-60 (9th Cir. 1998) (en banc), and failure to sua sponte transfer his claims

to Arizona district court.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                          3                                   15-16515
      Marroquin’s request for judicial notice, set forth in his opening brief, is

denied.

      AFFIRMED.




                                          4                                    15-16515